Case 7:19-cv-00165 Document 1-1 Filed on 05/06/19 in TXSD Page 1 of 3




                     EXHIBIT 1
     Case 7:19-cv-00165 Document 1-1 Filed on 05/06/19 in TXSD Page 2 of 3



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 McALLEN DIVISION

SALVADOR GONZALEZ, INDIVIDUALLY, AS          §
REPRESENTATIVE OF THE ESTATE OF              §
SANTOS CAMACHO, DECEASED, AND                §
MARGARITA CAMACHO, ASAEL CAMACHO,            §
AND ABISAI CAMACHO                           §
                                             §
v.                                           §                      7:19-cv-165
                                                 CIVIL ACTION NO.: _____________
                                             §
McALLEN HOSPITALS, L.P.,                     §
ISRAEL BECERRA, M.D., AND                    §
OLGA OLIVARES-HERRERA, M.D.                  §

                           INDEX OF MATTERS BEING FILED

      Exhibit 1:   Index of Matters Being Filed;

      Exhibit 2:   Cameron County District Clerk’s File;

      Exhibit 3:   Designation of Counsel;

      Exhibit 4:   Notice of Consent to Removal on behalf of Co-Defendants;

      Exhibit 5:   Notice of Removal to State District Court; and

      Exhibit 6:   Civil Cover Sheet.

                                 Respectfully submitted,

                                 GONZALEZ CASTILLO, LLP


                                 By: /s/Edward J. Castillo
                                       Steven M. Gonzalez
                                       SBN: 08131900
                                       Federal ID: 3321
                                       Edward J. Castillo
                                       SBN: 24040658

                                          -2-
       Case 7:19-cv-00165 Document 1-1 Filed on 05/06/19 in TXSD Page 3 of 3



                                                              Federal ID: 38007
                                                              Eduardo Moya
                                                              SBN: 24105674
                                                              Federal ID: 38007

                                                    1317 E. Quebec Avenue
                                                    McAllen, Texas 78503
                                                    (956) 618-0115
                                                    FAX: (956) 618-0445
                                                    Email: law@valleyfirm.com

                                                    ATTORNEYS FOR DEFENDANT,
                                                    McALLEN HOSPITALS, L.P.


                                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to all counsel of record via CM/ECF electronic filing service (ONLY) on the 6th
day of May, 2019.

                                                                 /s/Edward J. Castillo
                                                                      Edward J. Castillo


F:\Data\data\WPDOCS\C\Camacho, S. v. MMC 66.021\Removal\notice of removal-index.km.wpd




                                                                -3-
